              Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 1 of 6




 1
      Stephen Andrews (State Bar No. 205961)
 2    WILLIAMS & CONNOLLY LLP
      725 12th Street, N.W.
 3    Washington, D.C. 20005
      Tel: (202) 434-5000
 4
      Fax: (202) 434-5029
 5    sandrews@wc.com

 6    Attorney for Defendants Jazz Pharmaceuticals,
 7    Inc. and Jazz Pharmaceuticals plc

 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
12
     NEW YORK STATE TEAMSTERS
13   COUNCIL HEALTH AND HOSPITAL                 )    Case No. 3:20-cv-04056-VC
     FUND,                                       )
14                                               )    STIPULATION REGARDING
                       Plaintiff,                )    DEFENDANTS JAZZ
15                                               )    PHARMACEUTICALS, INC. AND JAZZ
     v.                                          )    PHARMACEUTICALS PLC’S DEADLINE
16                                               )    TO RESPOND TO THE COMPLAINT
     JAZZ PHARMACEUTICALS, INC., JAZZ            )
17   PHARMACEUTICALS PLC, JAZZ                   )
     PHARMACEUTICALS IRELAND                     )
18   LIMITED, HIKMA PHARMACEUTICALS              )
     PLC, ROXANE LABORATORIES, INC.,             )
19   HIKMA PHARMACEUTICALS USA INC.,             )
     EUROHEALTH (USA), INC., AMNEAL              )
20   PHARMACEUTICALS LLC, PAR                    )
     PHARMACEUTICAL, INC., LUPIN LTD.,           )
21   LUPIN PHARMACEUTICALS INC., AND             )
     LUPIN INC.,                                 )
22                                               )
                     Defendants.                 )
23                                               )
24
25
26
27
28

          STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
               PHARMACEUTICALS PLC DEADLINE TO RESPOND TO THE COMPLAINT
                                 CASE NO. 3:20-cv-04056-VC
                  Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 2 of 6




 1             Pursuant to Civil Local Rule 6-1(a), plaintiff New York State Teamsters Council Health and
 2   Hospital Fund (“New York State Teamsters”), and defendants Jazz Pharmaceuticals, Inc. (“Jazz, Inc.”)
 3   and Jazz Pharmaceuticals plc (“Jazz plc”) (collectively, “Jazz”)1 stipulate as follows:
 4             WHEREAS, the Complaint in the above-captioned matter was filed on June 18, 2020 (ECF No.
 5   1);
 6             WHEREAS New York State Teamsters served Jazz, Inc. with the Complaint on June 29, 2020;
 7             WHEREAS New York State Teamsters purported to serve Jazz plc with the Complaint on or
 8   around June 29, 2020, but served an agent for Jazz, Inc. that was not authorized to accept service for
 9   Jazz plc;
10             WHEREAS if New York State Teamsters properly served Jazz plc with the Complaint on June
11   29, 2020, Jazz plc’s deadline to answer or otherwise respond to the Complaint would be July 20, 2020;
12             WHEREAS plaintiff has instituted service of process for Jazz Pharmaceuticals plc and Jazz
13   Pharmaceuticals Ireland Ltd. pursuant to the Hague Convention of the Service Abroad of Judicial and
14   Extrajudicial Documents in Civil or Commercial Matters (15th of November 1965) and plaintiff reserves
15   its right to seek costs associated with effectuating service on Jazz Pharmaceuticals plc and Jazz
16   Pharmaceuticals Ireland Ltd.;2
17             WHEREAS, Jazz has only recently retained undersigned counsel, and counsel for Jazz requires
18   time to consider the allegations raised in the Complaint and potentially to meet and confer with counsel
19   for New York State Teamsters regarding various issues;
20
21
22   1
         Any defendant not served with a summons and complaint does not participate in this stipulation. By
23
     filing this stipulation, such defendant does not waive, and expressly preserves, all defenses they may
24
     raise in response to the Complaint, including jurisdictional, insufficient process, and insufficient service
25
     of process defenses.
26   2
         Jazz reserves its rights to oppose any such motion seeking costs associated with effectuating service on
27
     Jazz Pharmaceuticals plc and Jazz Pharmaceuticals Ireland Ltd.
28                                                     1
        STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
              PHARMACEUTICALS PLC’s DEADLINE TO RESPOND TO THE COMPLAINT
                                         CASE NO. 3:20-cv-04056-VC
                  Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 3 of 6




 1           WHEREAS related cases asserting claims and allegations similar to those asserted here have
 2   been filed in this Court, and extending Jazz’s time to respond would facilitate the coordination and early
 3   scheduling of this matter with the related cases;
 4           WHEREAS New York State Teamsters agrees that Jazz may have a forty-one (41) day extension
 5   through and including August 31, 2020, within which to answer or otherwise respond to the Complaint;
 6           WHEREAS, by agreeing to this extension, Jazz is not waiving any defense, including any
 7   defenses relating to jurisdiction, service, or venue, in this or any other case;
 8           WHEREAS, there have been no other requests for extensions of time;
 9           WHEREAS, the extension will not alter the date of any event or deadline already fixed by Court
10   order; and
11           WHEREAS, this Stipulation shall be without prejudice to any Defendant’s right to seek, and
12   New York State Teamster’s right to oppose, an additional extension of time to respond to the Complaint.
13           NOW THEREFORE, pursuant to Local Rule 6-1(a), New York State Teamsters and Jazz
14   through their respective counsel hereby stipulate that:
15           The deadline for Jazz to answer or otherwise respond to the Complaint is extended to August 31,
16   2020.
17           In the event Jazz answers or otherwise responds to a putative private class action complaint that
18   shares a common nucleus of operative facts and law with the Complaint in this or any other court prior
19   to August 31, 2020, Jazz shall simultaneously answer or respond to the Complaint in this action.
20
21           IT IS SO STIPULATED.
22
23   Dated: July 20, 2020                                   Respectfully submitted,
24
25
                                                               By: /s/ Stephen Andrews
26                                                             Stephen Andrews (State Bar No. 205961)
                                                               WILLIAMS & CONNOLLY LLP
27                                                             725 12th Street, N.W.
28                                        2
        STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
             PHARMACEUTICALS PLC’s DEADLINE TO RESPOND TO THE COMPLAINT
                               CASE NO. 3:20-cv-04056-VC
               Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 4 of 6




                                                Washington, D.C. 20005
 1
                                                Tel: (202) 434-5000
 2                                              Fax: (202) 434-5029
                                                sandrews@wc.com
 3
                                                Attorney for Defendants Jazz Pharmaceuticals,
 4
                                                Inc. and Jazz Pharmaceuticals plc
 5
 6
 7
     Dated:   July 20, 2020
 8
 9
10
11
                                          By:       /s/ Dena C. Sharp
12
                                                Dena C. Sharp (State Bar No. 245869)
13                                              GIRARD SHARP LLP
                                                601 California Street, Suite 1400
14                                              San Francisco, CA 94108
                                                Tel: (415) 981-4800
15                                              Fax: (415) 981-4846
                                                dsharp@girardsharp.com
16
                                                 Attorney for Plaintiff New York State
17                                               Teamsters Council Health and Hospital
18                                               Fund

19
20
21
22
23
24
25
26
27
28                                        3
        STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
             PHARMACEUTICALS PLC’s DEADLINE TO RESPOND TO THE COMPLAINT
                               CASE NO. 3:20-cv-04056-VC
                 Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 5 of 6




 1                                               ATTESTATION
 2             I, Stephen Andrews, am the ECF User whose ID and password are being used to file this
 3   document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that all counsel have concurred in this
 4   filing.
 5                                                        /s/ Stephen Andrews
                                                          Stephen Andrews
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                         4
         STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
              PHARMACEUTICALS PLC’s DEADLINE TO RESPOND TO THE COMPLAINT
                                CASE NO. 3:20-cv-04056-VC
               Case 3:20-cv-04056-VC Document 31 Filed 07/20/20 Page 6 of 6




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on July 20, 2020, the within documents were filed with the Clerk of the
 3   Court using CM/ECF, which will send notification of such filing to the attorneys of record in this case.
 4                                                        /s/ Stephen Andrews
 5                                                        Stephen Andrews
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        5
        STIPULATION REGARDING DEFENDANTS JAZZ PHARMACEUTICALS, INC. AND JAZZ
             PHARMACEUTICALS PLC’s DEADLINE TO RESPOND TO THE COMPLAINT
                               CASE NO. 3:20-cv-04056-VC
